 THE PERRY RUBBERCOMPANY225action proscribed under Section 8(e) is taken, the remedy is provided by statutoryscheme.CONCLUDING FINDINGS OF FACT1.Article 16 of the collective-bargaining agreement protects the rights of indi-vidual employees in their determination whether or not they are to honor a picketline, or the performing of any work whatsoever in connection with the handling orperforming of any service whatsoever on goods, products, or materials coming fromor going to the premises of an employer where there is any controversy with a union.2. Said article 16 in no way requires the employer to cease or refrain or to agreeto cease or refrain from handling, using, or otherwise dealing in any of the productsof any other employer, or to cease doing business with any other person.3.The Board's decision in the representation case, 129 NLRB 321, is not a deter-mination that article 16 isper sea violation of Section 8(e) of the Act.Upon the basis of the foregoing findings of fact, I make the following:CONCLUSIONS OF LAW1.Mary Feifer, d/b/a American Feed Company, is an individual proprietorshipwith its principal office, plant, and place of business in the Bronx, city of New York,State of New York, where she is there engaged in the processing of bakery salvagefor use in the sale and distribution of animal feed and related products.The Respondent is and has been at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.The Respondent Union is and has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.3.Neither the Respondent Employer nor Respondent Union have engaged in orare engaging in unfair labor practices affecting commerce within the meaning ofSection 8(e) and Section 2(6) and (7) of the Act.4.The complaint herein should be dismissed.[Recommendations omitted from publication.]The Perry Rubber CompanyandLocal Union No. 601, UnitedRubber,Cork, Linoleum and Plastic Workers of America,AFL-CIO.Case No. 8-CA-2257. September 20, 1961DECISION AND ORDEROn May 9, 1961, Trial Examiner John P. von Rohr issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, and133 NLRB No. 26.624067-62-vol.133-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions and modifications : iThe Trial Examiner found that the Respondent violated Section8(a) (5) and (1) of the Act by (a) its unilateral grant of a 5-centwage increase on August 15, (b) its unilateral announcement and es-tablishment on August 17, of a change in the contractual job-biddingprocedure, and (c) its refusal to meet with the Union on and afterAugust 19. Respondent excepts to these findings.ChronologyThe Union was certified on April 3, 1959, as the representative ofRespondent's employees.On July 7, 1959, the parties executed anagreement effective to January 15, 1961, and on May 12, 1960, theparties began to negotiate concerning revision of this agreement .2OnJuly 28, Respondent offered the Union a 5-cent wage increase, whichthe Union rejected on August 1. On August 12, Respondent notifiedthe Union of withdrawal of its offer of a 5-cent wage increase, but onAugust 15 the Respondent granted the increase to the employees.OnAugust 17, without prior consultation with, or notice to, the Union, theRespondent announced to the employees a job-bidding procedurewhich the Trial Examiner found constituted a change in the existingprocedure.On August 17, the Perry Rubber Association Union, an independentlabor organization,' began to solicit signatures in support of a petitionto decertify the Union, and such a petition was mailed to the Board'sRegional Office on August 19. Lucas and Ganz, the Respondent'snegotiators, learned of the preparation of the petition on August 17and 18, respectively, and Ganz learned of the filing of the petition"in the afternoon" of August 19.On the same afternoon, the Re-spondent, as the Trial Examiner found, rejected the Union's requestfor a bargaining conference and notified the Union through Lucasthat Respondent would not meet with the Union further. On August24, the Union by letter requested further negotiations.'On August31,Ganz replied that Respondent was willing to meet and that itslegal counsel would shortly contact the Union.However, on the sameday, Respondent's counsel, Burt, was advised by O'Brian, a commis-sioner of the Federal Mediation and Conciliation Service, to stopnegotiations because "there was another group that had claimedrepresentation."There were no further negotiations.1The Respondent's request for oral argument is hereby denied,as the record,includingthe exceptions and brief, adequately reflects the issues and the positions of the parties2Although such negotiations were originally instituted pursuant to a wage reopeningclause in the contract, they eventually embraced all terms of the contract.$ This union had functioned at the instant plant for some time prior to the advent ofthe Charging Union*The Union called a strike on the same day. THE PERRY RUBBER COMPANY1.Theunilateral increase227The Trial Examiner found that the 5-cent increase granted onAugust 15, after it had been rejected by the Union, violated Section8 (a) (5) and (1) of the Act. The Respondent contends (1) that itwas entitled to take such action because bargaining had reached animpasse, and (2) even in the absence of an impasse, Respondent wasprivileged to grant the increase after its rejection by the Union.As to (1), we find, like the Trial Examiner, that there was no impasseon August 15 when the wage increase was announced. As to (2), theRespondent contends that there is authority for the proposition thatunder certain circumstances a respondent employer, even while ne-gotiations are pending, may grant to his employees the same benefitswhich have been rejected by the Union at the bargaining table 5How-ever, the Board has held that this rule is applicable only where theemployer "acts in good faith in his relations with the union and en-gages in genuine bargaining." 6 In view of the other violations ofthe Respondent's bargaining obligation, which were found by theTrial Examiner, and which we adopt (see below), we do not deem theforegoing rule to be applicable here.Accordingly, we find, in agree-ment with the Trial Examiner, that the Respondent violated Section8 (a) (5) and (1) of the Act by granting a 5-cent wage increase onAugust 15 and by refusing to'bargain thereafter about such increase.2.The job-bidding procedureThe existing contract contained certain provisions relative to job-bidding procedure.The Trial Examiner found that on August 17 theRespondent unilaterally announced to the employees changes in suchprocedure, thereby violating Section 8 (a) (5) and (1) of the Act.Hefound that the announced procedure differed from the existing pro-cedure in that (1) the new procedure provided for preference to the"senior qualified" applicant, whereas the contract provides only forpreference to the senior applicant, and (2) the August 17 notice statedthat apart from the posting of a notice of vacancy, absent employeeswould not be notified "separately" of such vacancy, notwithstandingthat the contract required that the Respondent make "reasonableefforts" to contact absent employees who are entitled to fill a vacancy.As to (1), the Respondent contends only that the existing contract ineffect provided for preference to the senior qualified applicant.How-ever, it is clear from a copy of the contract in the record that seniorityis the only criterion for selection of an applicant for initial assignment5 SeeN.L.R B. v. Crompton-Highland Mille, Inc.,337 U.S.217,224-225;Ewpo8itionCotton Mille Co,77 NLRB 1162.9HermanSaueage Co., Inc.,122 NLRB 1618, 172, enfd.275 F.2d 229 (C.A. 5), rehearingdenied 277 F. 2d 793(C.A. 5). 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a vacancy.'As to (2), the Respondent contends that the mereposting of a notice of a job vacancy on the plant bulletin board metthe requirement of the contract that the Respondent make "reasonableefforts" to contact absent employees.We do not agree that this is aproper construction of the contract.Since the contract already pro-vided for posting ofallvacancies, the "reasonable efforts" provisionwould be meaningless unless it contemplated some action in addition toposting.'Accordingly, we find, like the Trial Examiner that the Re-spondent violated Section 8(a) (5) and (1) of the Act by unilaterallychanging the contractual job-bidding procedure on August 17 and-byrefusing to bargain thereafter about such change.3.The refusal to bargainAs already related, the Trial Examiner found that the Respondentviolated Section 8 (a) (5) and ('1) of the Act by refusing to meet withthe Union on and after August 19. The Respondent contends that,contrary to the Trial Examiner's finding, its negotiator, Lucas, didnot, on August 19, tell the Union that the Respondent would not meetwith it any more.However, we find insufficient basis in the record fordisturbing the Trial Examiner's resolution of credibility on thispoint.The Respondent contends further that it was willing to meet withthe Union after August 19, as evidenced by its letter of August 31,offering to negotiate further with the Union through its counsel, andthat it did not implement this offer only because of the advice ofCommissioner O'Brian on August 31 that it suspend negotiation be-cause of the alleged rival representation claim.However, the factthat the Respondent on August 31 expressed a willingness to bargaindoes not excuse its refusal to bargain on August 19.Nor doesO'Brian's advice constitute a defense to the refusal to bargain afterAugust 31. Such advice was apparently based on a misinterpretationof the Board's rule that an employer may not lawfully bargain witha union during the pendency of a representation claim by a rivalunion.'Here there was no such claim on August 31.While anotherunion had failed a decertification petition on August 19, this did notconstitute a claim by that union that it represented the Respondent'semployees ; the petition sought only the decertification of the Charg-ing Union as such representative. It was not until September 9 thatthe other union filed a petition for an election to determine whether7The contract (articleVIII,section 2)provides in effectthatthe successful applicantshall not receive a permanent appointmentunless he satisfactorily completes a 30-day trialperiod.However, theinitial assignmentto the vacancyis conditioned only on seniority.6We note alsothat applications were required to be filed duringthe 2-day postingperiod,which madeit essentialthat some notice be given to absent employeesin a form moreexpeditiousthan posting on a plant bulletin board.9 Shea Chemical Corporation,121 NLRB 1027. THE PERRY RUBBER COMPANY229such union represented the employees.The Trial Examiner foundthat even this petition did not affect the Respondent's duty to bargainwith the Charging Union, because the Respondent's unfair labor prac-tices antedated such petition.We agree.The Respondent contends further that even if it be found that itrefused to bargain, such refusal was justified by its good-faith doubtof the Union's majority status. Such doubt was allegedly created bythe filing of the decertification petition on August 19.However, thefact that Ganz as late as August 31 agreed to negotiate further, de-spite the filing of such petition, is convincing proof that the petitiondid not in fact cause him to doubt the Union's continuing majoritystatus.Moreover, his conegotiator, Lucas, testified that he did notform the opinion that the Union ceased to represent a majority of theemployees until September 14, when some of the striking employeesabandoned the strike.Under these circumstances, we find that thefiling of the decertification petition did not cause the Respondent todoubt the Union's majority status.We find, therefore, that since August 19 the Respondent (exceptfor its offer of August 31) has refused to bargain with the Union,thereby violating Section 8 (a) (5) and (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent The Perry Rub-ber Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Unilaterally granting wage increases to its employees or chang-ing any of their terns or conditions of employment, without first giv-ing notice thereof to, and consulting with, Local Union No. 601,United Rubber, Cork, Linoleum and Plastic Workers of America,AFL-CIO, or refusing to bargain with said Union as the exclusivebargaining representative of all the employees in the appropriate unitset forth below :All production, maintenance, factory clerical, and cafeteria em-ployees at Respondent's Massillon, Ohio, plant, exclusive of officeclerical, professional employees, guards, and supervisors as defined inthe Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed to them bySection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local Union No. 601,United Rubber, Cork, Linoleum and Plastic Workers of America, 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIO, as the exclusive representative of employees in the bar-gaining unit aforesaid with respect to wages, rates of pay, hours ofemployment, and other conditions of employment, and, if an under-standing is reached, embody such understanding in a signedagreement.(b)Post at its plant in Massillon, Ohio, copies of the notice at-tached hereto marked "Appendix." 10Copies of such notice, to befurnished by the Regional Director for the Eighth Region, shall, afterbeing duly signed by the authorized representative of Respondent, beposted by it immediately on receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith.30 Inthe event thatthisOrder is enforced by a decree of a United States Court ofAppeals, thereshallbe substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of the Labor-Management Relations Act, we hereby notify our employees that :WE WILL NOT unilaterally grant wage increases to our em-ployees or change their terms or conditions of employment,without first giving notice thereof to, and consulting with, LocalUnion No. 601, United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, or in any like or related mannerrefuse to bargain collectively with said Union as the exclusivebargaining representative of our employees in the .bargaining unitdescribed below : provided, however, that nothing in the Board'sOrder requires us to vary or abandon any economic benefit whichhas been heretofore established.WE WILL bargain collectively upon request with Local UnionNo. 601, United Rubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO, as the exclusive representative of ouremployees in the bargaining unit described below, with respectto wages, rates of pay, hours of employment, and other conditionsof employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is : THE PERRY RUBBERCOMPANY231All production, maintenance, factory clerical, and cafeteriaemployees at our Massillon,Ohio,plant, excluding officeclerical, professional employees,guards,and supervisors asdefined in the Act.THE PERRY RUBBER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or coveredby any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed,the General Counsel of the National Labor RelationsBoard,for the Regional Director of the Eighth Region(Cleveland,Ohio),issued acomplaint against The Perry Rubber Co.By amendment at the hearing the name ofthis Company was changed in all the pleadings to show The Perry Rubber Companywhich is herein called the Respondent or the Company.The complaint alleged thatthe Respondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and(5) and Section 2(6) and (7)of the National Labor Relations Act, as amended,61 Stat. 136, herein called theAct.TheRespondent's answer denies the allegations of unlawful conduct in thecomplaint.Pursuant to notice, a hearing was held in Canton,Ohio,on December 12, 13, and14, 1960,before the duly designated Trial Examiner.All parties were representedby counsel and were afforded full opportunity to adduce evidence,to examine andcross-examine witnesses,and to file briefs.Motions to dismiss made by the Re-spondent at the close of the hearing are disposed of as hereinafter indicated.Briefsfiled by the General Counsel and the Respondent after the close of the hearing havebeen carefully considered.Upon the entire record in the case,and upon my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTThe Respondent is an Ohio corporation engaged in the manufacture,sale, anddistribution of surgical and hospital rubber latex gloves with its offices and placeof business located in Massillon,Ohio.It annually ships finished products valuedin excess of $100,000 to points and places located outside the State of Ohio. It isadmitted and I find that the Respondent is engaged in commerce within the meaningof Section 2(6) and (7)of the Act.II.THE LABOR'ORGANIZATION INVOLVEDLocal Union No. 601,United Rubber,Cork,Linoleum and Plastic Workers ofAmerica, AFL-CIO,herein called the Union,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Prefatory statement;the issuesOn April 3,1959,the Union was certified by the Board as the exclusive bargainingrepresentative of Respondent's employees in a unit consisting of all its production,maintenance,factory clerical,and cafeteria employees at its Massillon, Ohio,plants,exclusive of office clerical,professional employees,guards,and supervisors as de-fined in the Act.The Respondent does not contest the appropriateness of the unit.On July 7, 1959,theRespondent and the Union entered into a collective-bargaining agreement which,subject to a wage reopener, was effective from June 30,1959,to January 15, 1961. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 12, 1960, pursuant to the wage reopener provision of the contract, theUnion duly notified the Respondent that it wished to enter into negotiations for ageneral wageincrease.As will be discussed in the succeeding section, the Union andthe Respondent entered intoa seriesof negotiating meetings starting about June 6,1960, and ending about August 19, 1960.1The pertinent allegations of the complaint charging the Respondent with havingviolated Section 8(a) (1) and (5) of the Act are as follows:8.Commencing on or about August 15, 1960, and at all times thereafter, theRespondent did refuse and continues to refuse to bargain collectively with theUnion.in that:(a)On or about August 15, 1960, Respondent unilaterally charged existingwage rates applicable to employees in the bargaining unit . .(b)On or about August 17, 1960, Respondent unilaterally effected changesin the job bidding procedure applicable to employees ..(c)On or about August 19, 1960, and atall timesthereafter, the Respondenthas refused and continues to refuse to meet, discuss, and/or negotiate with theUnion with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment for said employees.The Respondent's defenses to the above allegations are aptly summarized in itsbrief.Thus, in regard to the basic allegation that it refusedtomeetand bargainwith the Union since August 19, 1960, the Respondentstates asfollows: "This isdenied by respondent and the evidence is somewhat conflicting.A question of factis therefore presented, but in addition thereto there are involved certain questionsof law, the respondent claiming that it hada legal right to refuse to meetwith thisunion without the presence of an official of the Federal Mediation and ConciliationService; that it was instructed by the Mediator to hold no more meetings after thefiling of an RD petition; that it had reason to believe that the Charging Party nolonger represented a majority of the employees in the bargaining unit.Underlyingthis whole proceeding, moreover, is another legal question of paramount importance,namely, did not the Charging Party concede that it was not the representative ofthe employees in the bargaining unit when it entered into a consent agreement foraNational Labor Relations Board election, and did not that consent agreementwaive any claim of unfair labor practices which predated it?" 2B. The negotiationsThe principal negotiators for the Respondent were R. V. Ganz, vice president incharge of operations, and Corliss M. Lucas, manager of personnel, industrial re-lations, and industrial engineering.3The Union was represented principally byFleet Perrine, field representative of the International Union, and Leo Talarico,president of the Local Union and an employee of the Respondent.Various membersof the Union's negotiating committee also attended the meetings.Unless indicatedto the contrary, the negotiations discussed below are largely not in dispute.At the first bargaining meeting, which was held on June 2, the Company askedthe Union to notify it of its wage demands in writing.At a meeting held on June 6the Union handed the Respondent a letter bearing the same date in which the Unionmade it known that it was requesting a 25-cent per hour wage increase.Confirmingits position at this meeting, the Respondent advised the Union in writing under dateof June 15 that it had carefully considered the wage request and stated that "we arewilling to negotiate some necessary changes to the agreement, and on this basis wewill be willing to negotiate further on the possibilities of a general wage increase forour employees."At a meeting held on June 22, the Respondent and the Union agreed that: (1) anywage increase negotiated would be retroactive to and including July 12, 1960; and1All dates hereinafter indicated refer to the year 1960.3 This defense is principally predicated upon the Board's decision inLouis Aiello,et al.,d/b/aAiello Dairy Farms,110 NLRB 1365.SNew business interests purchased the Respondent Company on May 1, 1960, It. V.Ganz was appointed to his present position of vice president on May 9, 1960, but he hadbeen employed by the predecessor company since 1954 on a consulting basis of approxi-mately 40 hours per week. Lucas became affiliated with the Company on July 1, 1960.However, he sat in on the meeting of June 22 and thereafter he participated in all thenegotiations.Prior to the unfair labor practices alleged herein, the new Company didnot question the Union's status as the collective-bargaining agent for its employees in thecertified bargaining unit. THE PERRY RUBBER COMPANY233(2) that they would mutually observe the present contract on a day-to-day basisafter July 12, until contract changes could be made.At this meeting it was agreedthat a further meeting would not be held until the later part of July, this becausethe plant would be shut down for a 2-week vacation period beginning on July 2,and also because the Company wanted time to study the Union's wage demands.Two days later, on June 24, the parties signed a written agreement to continue thepresent contract on a day-to-day basis subject to termination upon a 24-hour writtennotice.The next bargaining meeting was held on July 25, and at this time the Respondentoffered the Union a 5-cent per hour general wage increase.At a meeting of theunion membership held on July 30, the membership voted to reject the Respondent's5-cent wage offer and to authorize its executive board to call a strike whenever itdeemed necessary? The Respondent was notified of the Union's rejection of its wageoffer and of the strike vote at a bargaining meeting held on August 1.At this meet-ing, according to the credited and uncontradicted testimony of Perrine, the Re-spondent stated that it would add to its 5-cent wage offer if the Union would agreeto negotiate some further amendments to the contract .5 Perrine thereupon requestedthe Respondent to prepare and submit a list of whatever contract changes it wasdesirous of making and indicated that the Union would give its consideration tosuch proposals when received.By a memorandum of August 5, which the Respondent handed to the Union onthat date, the Respondent stated as follows:In reply to your request,we,believe that the following subjects concerningthe Agreement require clarification and the resultant interpretations should bereduced to writing:1.Job Bidding procedure.2.Temporary shifts of personnel for production and shipping require-ments.3.Adoption of a work measured incentive system, over a period of time.4.Learning period, payment and procedure.5.Formula for establishing the number of union representatives to berecognized by the company.6.Average hourlyearnings.7.Clarification of interpretations of Agreement:(1)Opening statement.(2)Article I.(3)Article IV.(4)Article V.(5)Article VIII.In addition,the wage increase offer and the retroactivity of same,as statedin our letter of July 25, will be withdrawn after August 12. Furthermore, astrike at any time shall immediately void any offer made prior to the date ofstrike.The above proposals were submited to the union membership at a meeting heldon August 6. Perrine testified that he pointed out to the membership that thecompany proposals were not specific.However, according to Perrine,at this meetingthe membership authorized the negotiating committee to continue negotiations withrespect to the proposed contract amendments.The next negotiating meeting was held on August 8.The parties agreed to certainminor contract changes pertaining to the address of the Local Union and names*While thereis some dispute as to the mannerin which this vote was taken,I regardthis asimmaterial to theissues in this case.Upon all theevidence,however,I am satis-fied thatthe substance of the voteindicated the resultsstated above.6 Concerning what was discussed toward future possibilitiesat thismeeting, Lucas testi-fied, "AsI recall, Mr.Perrine asked:'If that wasthe final offerby the Company9'I said :'No, itwas not.It was notthe final offer'However,that we wouldconcede five centsand that we would like to have timeto come in, inasmuch as my job was to come in andmake timestudies, jobevaluations,and so forthThat we didn't have propercost data.Thatwe would liketo have time to make a studyand determineactually how the Companystood as faras the cost picture beforegiving any further considerationBut we would beopento furtherconsideration.Thatwas undetermined."Lucas further testified that atthismeetingthe Respondentalso requestedthe Union to negotiatefurther amendments toclarify the contract. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDallunion representatives.Proposed amendments to the contract's grievance pro-cedure also were discussed.The parties met again on August 11, at which timePerrine handed to company representatives a two-page memorandum agreementwhich, according to Perrin, reduced to writing certain changes in the contract'sgrievance procedure provisions which he understood had been agreed upon at theAugust 8 meeting. Perrin testified that when he handed the document to Lucas,"He [Lucas] took it, just glanced at it and laid it aside." Indeed, Lucas concededthat, "I probably glanced it over."When Lucas was asked whether the memorandumagreement (which was never signed) in fact reflected matters which had been agreedupon at the August 8 meeting, Perrine had testified, Lucas replied, "No, sir.Neitherparty has the right to fully agree to anything.That is my understanding. It doesnot become binding at that point. It is only preliminary agreement which is sub-jected to further consideration by both parties."Although Lucas testified that atthe August 11 meeting other contract changes were discussed but not agreed to, Icredit Perrine's more specific testimony that at this meeting Respondent and unionrepresentatives did agree to certain specific changes in the contract provisions dealingwith job bidding and job promotions It is undisputed that before the end of theAugust 11 meeting the parties agreed to meet again on August 17 and 19.On August 12, 1960, the Respondent handed to Leo Talarico, president of theLocal, a written memorandum advising that the Respondent was thereby terminat-ing the contract which had been extended on a day-to-day basis.The memorandumalso advised the Union that: (1) the offer of a 5-cent per hour wage increase wasbeing withdrawn; (2) the offer of retroactive pay was being withdrawn; and (3)that retroactive pay of 5 cents per hour would be paid for the work period fromJuly 12 to August 12. The memorandum stated also that the Respondent would"be willing to negotiate a new contract whose terms and conditions are fair to allthe parties concerned."On August 15, the Respondent, without notifying or consulting with the Union,granted the employees a 5-cent per hour wage increase.The announcement wasmade in the form of a bulletin posted on the employees' bulletin board and it alsostated that the employees would receive 5 cents per hour retroactive pay for theperiod July 12 through August 12.7A second employee bulletin, this announcingthe procedure to be followed for job bidding, was posted by the Respondent andmade effective on August 17.This notice was also posted without Respondent'sconsulting with or notifying the Union.Itwill be recalled that the parties had arranged for a negotiating meeting to beheld on August 17.Upon learning that Respondent had terminated the contractarrangement, Perrine contacted Commissioner Edward O'Brian of the FederalMediation and Conciliation Service and O'Brian agreed to be present in his officialcapacity at the August 17 meeting. In addition to O'Brian and the usual repre-sentatives of the Union and the Respondent, this meeting was attended also by M. C.Bonar, president of the Respondent, and Harley Anthony, assistant director of theInternationalUnion.The meeting proved to be fruitless.The commissioner,after reviewing the negotiations to date, met with both sides separately and together.While details of this meeting are lacking, Perrine testified without contradiction thatat one point he requested the Respondent to state more specifically the contractamendments which it was desirous of having.According to Perrine, O'Brian thenspoke up and stated, "I think Mr. Perrine is right in requesting amendments.Howdo you expect the Union to agree to amendments when you won't tell them whatthey are, what amendments you want?"Nevertheless, according to Perrine, theRespondent did not clarify its position any further.Perrin further testified, andagain without contradiction, that at one point in this meeting he asked Lucas toagree that certain of the contract provisions be retained and that Lucas assentedto these proposals.However, Perrin said that Ganz then spoke up and objectedto Lucas' voicing his agreement to these proposals.According to the credited andundenied testimony of Perrin, Ganz then passed Lucas a note and from that pointon Lucas would agree to nothing further. Just before the end of the meeting O'Bnanmet with Bonar and Anthony alone.Anthony credibly testified, and without con-tradiction, that at this time he told Bonar that he did not want to impose a hardshipon the Company, that he would be willing to negotiate certain changes in the last9 I do not deem it necessary to set forth herein the specific contract changes agreed uponat this meetingIn crediting Perrine's testimony, above, I have taken into considerationthe fact that Perrine was able to refresh his memory with respect to specific wordingagreed upon from notes which he made at this meetingP The employees received the 5-cent wage increase in their next pay envelope.Theraise continued In effect thereafter. THE PERRY RUBBERCOMPANY235contract which the Company might feel was objectionable.After conferring withBonar alone,O'Brian told Anthony that Bonar said he would "sleep on it"and thathe (O'Brian)would try to arrange for another meeting.Attempts by the conciliator to arrange for a meeting on August 19 seem to haveinvolved a series of misunderstanding.Ganz testified that at the conclusion of theAugust 17 meeting"my impression was that there was going to be a meeting onFriday [August 19] at 9:30."However, according to Ganz,he received a callfrom Bonar on August 18 in which Bonar said that the August 19 meeting had beencanceled by O'Brian.Lucas,however, testified that he received a call from O'Brianon the evening of August 18 and that they tentatively agreed to hold a meetingat 2 p.m. on August 19. According to Lucas, O'Brian stated that he would call himat exactly 12 noon on the 19th to confirm the 2 p.m. meeting.Perrine testified thathe also received a telephone call from O'Brian on the evening of August 18. Perrinesaid that O'Brianadvised him that there would be a meeting at the plant at 2 p.m.on the next day.As a result of the latter call, Perrine appeared at the plant at 2 p.m.on August 19, together with Anthony and the other members of the Union's nego-tiating committee.There is a conflict in the evidence as to what occurred when the union repre-sentatives came to the plant on August 19. It will be recalled that this is the datewhich the General Counsel alleges that the Respondent failed to bargain in violationof Section 8(a)(5) of the Act by refusing to meet with the Union.Perrin testifiedthat he and Anthony arrived at the plant at the same time on this date and that theyfirstmet with the employee members of the negotiating committee.At this timethe latter employees pointed out the notices on the bulletin board announcing theheretofore described wage increase and the procedure to be followed for jobbidding.Perrin said that they then proceeded down the hall and met Ganz. Per-rine's version of what next transpired is as follows:Ganz first asked"What are youfolks doing here?"Perrin replied that he understood they were to have a negoti-atingmeeting.Ganz answered that he did not know about any meeting and hethereupon left to get Lucas.Lucas thereupon came from his office and told theunion representatives that the meeting had been canceled.Perrine then said toLucas, "Well,whether it has been canceled or not,Mr. Lucas, we are here.Whycan't we sit down and start where we left off on the 11th and see if we could resolvethis?"To this Lucas replied,"I'm not going to meet with you any more."WhenPerrine responded by saying that Lucas'statement was a serious one, Lucas askedthe union representative to wait a minute and he went back into the office.Afterabout 10 minutes Lucas returned and advised the Union that the answer he hadgiven them was final and that he had orders not to negotiate with them any more.Thus the testimony of Perrine.Without setting forth the testimony of other GeneralCounsel witnesses who testified concerning the events of August 19, suffice it to saythat Perrine'sversion of what transpired was corroborated in detail by HarleyAnthony and the three other members of the negotiating committee who witnessedthe discussions between Perrine,Ganz, and Lucas.8As to the events of August 19, Lucas testified that at 2 p.m. he was advised byGanz that the union representatives were at the plant .9Lucas testified that he thenwent out and spoke to Perrin,that he advised Perrine that no meeting was sched-uled, and that they both"agreed that it was a misunderstanding."Lucas denied thatPerrin asked him to sit down and negotiate that afternoon and he also denied thathe advised Perrine that he would not meet and negotiate with the Union any more.From my observation of the witnesses,and in the light of the entire record in thiscase, I credit the mutually corroborative testimony of four General Counsel wit-nesses which support Perrine's version of what transpired on this occasion, as setforth above.Accordingly,and particularly significant to the issues in this case, itis found that on August 19, the Respondent broke off further negotiations by ad-vising the union representatives that it would not then or in the future meet with theUnion for the purpose of negotiating a contract.10No further meetings were heldthereafter.8These were Howard Blogna, Leo Talarico, and Julia Capoldi.8It will be recalled that Lucas said O'Brian was to call him at 12 noon on August 19,to confirm the 2 p.m. meeting on that date.Lucas testified that he left for lunch at12 :25 without having received a call from O'Brian.He said that later in the afternoonhe found a message on his desk that O'Brian had called at 12:30.10 Contrary to the apparent assertion of the Respondent, the Respondent did not advisethe Union that a basis for its refusal to meet on August 19 was the absence of Com-missioner O'Brian 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Additional factsOn August 22, a decertificationpetition wasfiled by The Perry Rubber Associa-tionUnion,an independent labor organization herein calledPRAU, in Case No.8-RD-218(not publishedin NLRBvolumes).PRAU had been the representativeof Respondent's employees sometime prior to the certificationof the Charging Union.The decertification petitionwas signed by Betty Hines,presidentof PRAU and anemployee who workedinRespondent's laboratory.Lucas testifiedthat he wasofficially advised of thefiling of this petition when he received a letter from theBoard'sRegionalOffice on August 24, but thatearlier inthe week hehad heardrumors thata rival union was being organized.Ganz testifiedthat BettyHines hadtold him onAugust 19 that the decertificationpetition was being mailed.In thisconnection, I thinkit of some significance to note that in additionto being alabora-tory employee,Betty Hines, according to thetestimony of Ganz,had assisted theformer management in the handling of itslaborrelationsmatters.Ganz testifiedthat Hinescontinued to participate in handling the Respondent's labor problems untilas late asMay and June 1960.On August 24, Leo Talarico delivereda letter to the Respondent,signed by himas presidentof the Local, which statedas follows:In your letter of August 12, 1960, you stated that the fivecents(5¢) wageofferyou had formerlymade isnow withdrawn.This is to notify you weare requestingthat you meet withus as soon aspossible forthe purposeof negotiating a general wage increase.On the samedate, followingdelivery ofthe above letter, the Union called a strike.On August 29, the Union mailed to theRespondent a letter identicalto that whichTalarico had handedto the Respondenton August 24. In a lettersigned by Ganzdated August 31, 1960, the Companyresponded as follows:This will acknowledgereceipt ofyourregisteredletter of August 29, 1960.We are willing to meetwith you as soon as possiblefor thepurpose of ne-gotiating a general wage increase,and are turningover yourletter to our legalcounsel fromwhom youshould hearshortly.Ben R.Burt, theRespondent's attorney,testifiedthat shortly after the strike be-gan he called O'Brian witha view towardarranging further meetingsbetween theRespondent and theUnion.O'Brianstated thathe wanted several daysto studythe matter.Burt testified,however, that on August31 O'Brian called him and ad-vised "thatwe had best stop all negotiations for the reasonthat therewas anothergroupthat had claimed representation."On about September 8, 1960, thedecertificationpetition referredto above waswithdrawn,but in lieuthereof thesame petitioner(PRAU) fileda representation pe-tition on September 9.11Pursuantto this petition,the Respondent,PRAU,and theCharging Union hereinentered into a consent-election agreement on September 12,1960.This same petition was withdrawnon September14; theconsent agreementwas therebynullified and the election was never held.D. Respondent's defenses; analysis and conclusionsAs previously indicated,the Respondent on August 15 announced to its employeesthat it was granting a 5-cent an hour general wage increase,and on August 17 itposted a bulletin announcing the procedure to be followed by employees for jobbidding.The Respondent seeks to justify its unilateral wage increase by arguingthat an impasse had been reached,citingN.L.R.B.v.Crompton-Highland Mills, Inc.,337 U.S.217.However,the facts here are distinguishable from this and othercases cited by the Respondents,12 for it is clearly evident that an impasse had notbeen reached in the instant case at the time the unilateral wage increase was granted.It need only be pointed out that the undisputed facts show that on August 11 theRespondent and the Union by mutual agreement had scheduled further negotiatingmeetings to be held on August 17 and 19.In view of the pendency of further bar-gaining meetings on these dates,it is difficult to see how Respondent can claimthat an impasse had been reached on August 15, the date it announced the wageincrease to its employees.Indeed,the very fact that Respondent previously hadagreed to hold meetings subsequent to that date is in itself tantamount to an admis-sion that an impasse had not been reached at the time the wage increase was granted."Case No. 8-RC-3999(not published in NLRBvolumes)."Montgomery Ward & Co, Inc.,90 NLRB 1244;Economy Stores,Incorporated,120NLRBI; N L R B. v. Andrew JergensCo, 175 F 2d 130 (C A 9). THE PERRY RUBBERCOMPANY237Accordingly, it follows that by such conduct the Respondent violated Section 8 (a)( 1)and (5) of the Act.13What has been said concerning the Respondent's unilateral granting of a wageincrease is true also of its unilateral posting and changing of the job bidding pro-cedure on August 17.14Having taken such action without notifying or consultingwith the Union, I find that by such conduct the Respondent also violated Section(a) (1) and (5) of the Act.With respect to the allegation that the Respondent refused tomeetwith the Unionon and after August 19, which the Respondent denies, this factual matter previouslyhas been decided adversely to the Respondent.The basis for this finding has beenfully set forth in a preceding section herein and it will serve no purpose to restateit here. It has also been found that on August 18 the Respondent advised the Unionthat it would not negotiate with the Union any further. In view of the fact, as therecord clearly discloses, that at no time after August 18 did Respondent notify theUnion to the contrary, I cannot credit Ganz' testimony that he was willing to negoti-ate with the Union until as late as the end of August.The Respondent advances several defenses as justification for its admitted refusalto recognize or bargain with the Union after August 31. Pointing to the fact thata decertification petition was filed on August 22, Respondentin essenceasserts thatsuch action gave it ground for doubting the Union's majority status.However, ithaving been found that Respondent violated Section 8(a)(1) and (5) of the Actprior to the filing of the decertification petition, it cannot be said that any allegeddisaffection of the employees was not caused by the Respondent's earlier unfair laborpractices.15Respondentalso citesa number of cases which hold that an employerhas a duty not to recognize any union when a question of representation is pending.Without lengthening this report by citing or distinguishing all the cases cited by theRespondent, suffice it to say that in thosecasesthe employer had not engaged inunfair labor practices equivalent to those herein found prior to the time the questionof representation had been raised.Those cases therefore are not applicable here.Finally, reference has already been made to the Respondent's reliance upon thedecision of the Board inAiello Dairy Farms, supra.In that case the Board heldthat where a labor organization pursues its right to represent employees through theutilization of the Board's election procedure at a time when it believes that theemployer has unlawfully refused to bargain, it cannot, after participating in theelection, pursue that right in a Section 8(a)(5) unfair labor practice proceeding. Ido not find that rule to fit the situation in the instant case.Thus, it will be recalledthat although on September 12 the Union entered into a consent-election agreementwith the Respondent and The Perry Rubber Association Union in Case No.8-RC-3999, the petition was withdrawn 2 days later and the election was in factnever held.Without belaboring this report with a discussion of the Board'srationale in theAiellocase and other cases cited by the Respondent,16 I deem itsufficient to point out that in each of those cases the Board's processes were invokedto the fullest extent and that the representation proceedings therein involved culmi-nated in the actual holding of an election.17 I have found no case which holds thatthe mere agreement to a consent election is a bar to the processing of an unfair laborpractice charge filed under Section 8(a)(5) of the Act.Any extension or modifica-tion of the rule in theAiellocase to the extent urged by the Respondent properlywould be a matter for the Board rather than the Trial Examiner to determine.In sum,and for thereasonsheretofore stated, I find the evidence to establishthat the Respondent violated Section 8(a)(1) and (5) of the Act by each of thefollowing acts and conduct: (a) its unilateral granting of a 5-cent hourly wageincrease to its employees on August 15; (b) its unilateral announcement and estab-13 Lenglade Veneer Products Corporation,118 NLRB 985, 988. See alsoWilliamsburgSteel Products Company,126 NLRB 288.14Respondent contends that the posting did not change or modify the job-bidding pro-cedure of the contract. I find no merit to this contention.Without dwelling upon thesubject, suffice it to say that: (1) The bulletin announcing the job-bidding proceduregives consideration to the seniorqualifiedapplicant, whereas the contract gives considera-tion to seniority only; and (2) the August 7 bulletin eliminated the contract's require-ment that reasonable efforts be made to notify absentees of job vacancies.It is also noted that the very subject of job-bidding procedure had been discussed as asubject of collective bargaining at the August 8 and 11 negotiating meetings.u SeeIdeal Roller & Manufacturing Co.,109 NLRB 282.laMelvin Rupp, d/b/a Rupp Equipment Company,112 NLRB 1315;Armstrong Tireand Rubber Company, etc.,111 NLRB 708;Franchester Corporation,110 NLRB 1391.17 It hardly need be pointed out that the unions lost the election in each of these cases 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDlishment of a change in the job bidding procedure on August 17; and(c) its breakingoff of bargaining negotiations and its refusal to meet with the Union on and afterAugust 19,1961.18IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in con-nection with its operations described in section I, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfairlaborpractices, Iwill recommend that it cease and desist therefrom and take certainaffirmative actiondesigned to effectuate the policiesof the Act.Upon the basisof the foregoing findings of fact,and on the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The above-named Union is a labor organization within the meaning of Section2(5) of the Act.2.All production,maintenance,factoryclerical,and cafeteria employees at Re-spondent'sMassillon,Ohio,plants, exclusive of office clerical,professional employ-ees, guards,and supervisors as definedin the Act,constitute a unitappropriate forthe purpose of collective bargaining within the meaningof Section 9(a) of the Act.3.Since April 3, 1959,the said Union has been and now isthe exclusive repre-sentative of all employees in the unit aforesaid for purposesof collectivebargainingwithin themeaning of Section 9(a) of the Act.4.By refusing on and after August 15,1960,to bargain with the Union to theextent foundabove,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) and(1) of the Act.5.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]18 As an additional defense for its refusal to meet with the Union after the end ofAugust, Respondent also refers to the conversation which its attorney, Burt, had withCommissioner O'Brian on about August 31 wherein O'Brian purportedly stated that nofurther negotiating meetings should be held with the Union because of the then pendingdecertification petition.Whether or not reliance upon the Commissioner's statement tothis effect would constitute a valid defense to a refusal to bargain allegation need not bedecided here, for this matter is predated by the 8(a)(5) violations found above.John Vilicich,Managing Owner, and Steve Vilicich,Nick Truta-nich,Peter Marovich and Joe Marovich,Co-owners,Operatorsof the Fishing VesselSun Beam andFishermen's Union Local33, International Longshoremen's& Warehousemen'sUnion,Petitioner.Case No. 21-RC-7209.September 20, 1961DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Louis S. Eberhardt,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Board133 NLRB No. 36.